Citation Nr: 1026798	
Decision Date: 07/19/10    Archive Date: 07/28/10

DOCKET NO.  08-19 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Whether the appellant is a child for purposes of entitlement 
to VA benefits based on the death of her father, a Veteran.  

2.  Entitlement to accrued benefits.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones


INTRODUCTION

The Veteran served on active duty from January 1953 to January 
1961.  He died in March 1988.  The appellant is his adult 
daughter.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision of a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

In May 2010, the appellant testified at a Board hearing held at 
the RO.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  The appellant is over 18 years of age, did not become 
permanently incapable of self-support prior to attaining 18 years 
of age, and is not between the ages of 18 years and 23 years and 
pursuing a course of instruction at an approved educational 
institution.

2.  Prior to his death, the Veteran had not submitted an 
application for any type of VA benefits.  Moreover, at the time 
of his death, there were no due, but unpaid, benefits to which 
the Veteran was entitled at death under existing ratings or 
decisions, or those based on evidence in the file at date of 
death.




CONCLUSIONS OF LAW

1.  The criteria for recognition of the appellant as the child of 
the Veteran for the purpose of receiving VA death benefits have 
not been met.  38 U.S.C.A. §§ 101(4), 1310 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.5, 3.57, 3.356 (2009).

2.  The claim of entitlement to accrued benefits lacks legal 
merit.  38 U.S.C.A. § 5121 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.1000 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2009).  For the reasons to be discussed 
below, the Board finds that VA has satisfied its duties to the 
appellant under the VCAA.  A VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information and 
evidence the claimant is expected to provide.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements 
apply to all five elements of a service connection claim: (1) 
veteran status; (2) existence of disability; (3) connection 
between service and the disability; (4) degree of disability; and 
(5) effective date of benefits where a claim is granted.  Dingess 
v. Nicholson, 19 Vet. App. 473, 484 (2006).

Nevertheless, in Manning v. Principi, 16 Vet. App. 534 (2002) 
(citing Livesay v. Principi, 15 Vet. App. 165 (Aug. 30, 2001) (en 
banc)), the United States Court of Appeals for Veterans Claims 
(Court) held that the VCAA has no effect on an appeal where the 
law, and not the underlying facts or development of the facts, is 
dispositive in the matter.  The Board finds that such is the case 
as the issues here on appeal.  As explained below, the issues are 
being denied due to the appellant's lack of legal status with 
respect to the benefits sought on appeal.  The facts are not in 
dispute.  Therefore, based on the Court's decision in Manning, 
the Board concludes those claims are not subject to the 
provisions of the VCAA.  

Moreover, the Board notes that under the VCAA, VA may refrain 
from or discontinue assisting a claimant in obtaining evidence 
for a claim if the evidence obtained indicates that there is no 
reasonable possibility that further assistance would substantiate 
the claim, such as cases in which the appellant is requesting a 
benefit to which he or she is not entitled as a matter of law or 
when the claimant is ineligible because of lack of qualifying 
service, lack of veteran status or other lack of legal 
eligibility.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).  As discussed below, the Board finds that the appellant 
is ineligible for the benefits sought, and thus further 
assistance would not be helpful and need not be provided.

In the circumstances of this case, a remand to have the RO take 
additional action under the new implementing regulations would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on the VA with no benefit flowing to the 
veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands 
which would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are to 
be avoided).  The VA has satisfied any obligation to notify and 
assist the claimant in this case.  Further development and 
further expending of VA's resources is not warranted.  In any 
event, the appellant has neither alleged nor demonstrated any 
prejudice with regard to the content or timing of VA's notices or 
other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice on 
any notice deficiency, and clarifying that the burden of showing 
that an error is harmful, or prejudicial, normally falls upon the 
party attacking the agency's determination).  Thus, adjudication 
of her claims at this time is warranted.  

II. Recognition as a child for VA benefits purposes

As noted above, the Veteran had honorable military service from 
January 1953 to January 1961.  He died in March 1988.  At that 
time, the record does not reflect that he had any service-
connected disabilities or was in receipt of any VA benefits.  The 
appellant, who is the Veteran's biological daughter, filed a 
claim for VA death benefits which was received by VA in May 2006.  

Death pension is a benefit payable to a Veteran's surviving 
spouse or child because of the Veteran's nonservice-connected 
death.  Basic entitlement exists if (i) the Veteran served for 
ninety days or more during a period of war; or (ii) was, at the 
time of death, receiving or entitled to receive compensation or 
retirement pay for a service-connected disability; and (iii) the 
surviving spouse or child meets the net worth requirements of 38 
C.F.R. § 3.274 and has an annual income not in excess of the 
maximum annual pension rate specified in 38 C.F.R. §§ 3.23 and 
3.24.  See 38 U.S.C.A. §§ 101(8), 1521(j), 1541(a); 38 C.F.R. §§ 
3.3(b)(4).  

For VA purposes, a "surviving child" means an unmarried person 
who is a legitimate child, a child legally adopted before the age 
of 18 years, a stepchild who acquired that status before age 18, 
and who is a member of the household or was a member of the 
Veteran's household at the time of the Veteran's death, or an 
illegitimate child.  A surviving child is entitled to benefits if 
he or she (1) is under 18 years of age or (2) before reaching age 
18, became permanently incapable of self-support, or (3) is, over 
18 years of age, but under age 23, and working toward completion 
of education or training at an approved institution.  38 C.F.R. § 
3.57(a).  

Determinations regarding incapacity for self-support will be made 
solely on the basis of whether the child is permanently incapable 
of self-support through his own efforts by reason of physical or 
mental defects.  The question of permanent incapacity for self-
support is one of fact for determination by the rating agency on 
competent evidence of record in the individual case.  Rating 
criteria applicable to disabled Veterans are not controlling.  38 
C.F.R. § 3.356(2).  

According to the appellant's testimony, the appellant was born in 
1976.  Thus, she is too old to be considered a "child" for VA 
purposes.  Additionally, she has presented neither medical nor 
lay evidence that she became permanently incapable of self 
support by reason of a physical or mental infirmity before age 
18, nor has she alleged as such.  Although she testified in March 
2010, she at no point suggested she became permanently incapable 
prior to age 18 of self-support through her own efforts by reason 
of physical or mental defects.   

Based on the above, the appellant is not eligible to receive any 
death pension benefits that may have been due at the time of the 
Veteran's death because she is not a "child" of the Veteran as 
defined by VA for compensation purposes.  38 U.S.C.A. § 5121(a); 
38 C.F.R. § 3.1000(a).  Specifically, as discussed above, she 
does not qualify as a "child" because she is not under the age 
of 18 years; is not between the ages of 18 years and 23 years and 
pursuing a course of instruction at an approved institution; and 
did not become permanently incapable of self-support before 
reaching the age of 18 years.  

The Board acknowledges that the Veteran's death was undoubtedly a 
significant loss for the appellant.  She contends that at the 
time of the Veteran's death in 1988, she was merely 11 years of 
age and living in foster care, and she was never informed of her 
potential eligibility for VA compensation or related benefits as 
the daughter of a Veteran.  The Board is sympathetic to the 
appellant's case; however, the Board is bound by the law and 
without the authority to grant benefits on any other basis.  See 
38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 
(1994).  The Board notes that, "no equities, no matter how 
compelling, can create a right to payment out of the United 
States Treasury which has not been provided for by Congress."  
Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992), citing Office 
of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990).  
Furthermore, the VA is under no legal obligation to individually 
notify every potential claimant of his or her possible 
entitlement to VA benefits.  Lyman v. Brown, 5 Vet. App. 194 
(1993); Hill v. Derwinski, 2 Vet. App. 451 (1991).  

Accordingly, as the law is dispositive, entitlement to VA death 
benefits as the child of the Veteran is denied because of the 
lack of legal entitlement under the law.  Sabonis v. Brown, 6 
Vet. App. 426, 429-30 (1994).  The evidence in this case is not 
so evenly balanced so as to allow application of the benefit-of-
the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

III.  Accrued benefits

The appellant has also filed for any accrued benefits due at the 
time of the Veteran's death.  Accrued benefits are benefits to 
which a payee was entitled at his or her death, based on evidence 
on file at the date of death, and due and unpaid, and may be paid 
to certain survivors, as provided by law.  38 U.S.C.A. § 5121; 
38 C.F.R. § 3.1000.  For a claimant to prevail on an accrued 
benefits claim, the record must show that, among other factors, 
the Veteran had a claim pending at the time of his death.  38 
U.S.C.A. §§ 5121, 5101(a) (West 2002); 38 C.F.R. § 3.1000 (2009); 
Jones v. West, 136 F.3d 1299 (Fed. Cir. 1998).

In Jones v. West, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) concluded that, for a surviving 
beneficiary "to be entitled to accrued benefits, the service 
member must have had a claim pending at the time of his death for 
such benefits or else be entitled to them under an existing 
rating or decision."  Jones, 136 F.3d 1296, 1299 (Fed. Cir. 
1998).  The Federal Circuit noted that "a consequence of the 
derivative nature of the surviving [claimant's] entitlement to a 
service member's accrued benefits claim is that, without the 
service member having a claim pending at time of death, the 
surviving [claimant] has no claim upon which to derive his or her 
own application."  Id. at 1300.  

The Board notes that the law regarding accrued benefits claims 
was amended on December 16, 2003.  The amendment removed the two-
year limit on accrued benefits so that a Veteran's survivor may 
receive the full amount of an award for accrued benefits.  The 
amendment, however, is inapplicable in this case because it 
relates only to cases in which the Veteran's death occurred on or 
after the date of enactment.  

In the present case, the Veteran died in March 1988.  At the time 
of his death, he was not in receipt of any VA benefits nor did he 
have a pending application for any VA benefits.  Moreover, with 
regard to past due benefits, the evidence in the file shows that, 
at the time of the Veteran's death, there were no periodic 
monetary benefits that were due and unpaid.  There were no monies 
owed to him.  Based on the evidence of record, he was not being 
paid VA benefits and he was not due VA benefits.  Additionally, 
the Board notes that the appellant has not contended to the 
contrary.  

Accordingly, there is no basis under which accrued benefits may 
be granted.  In this case, it is the law and not the evidence 
that is dispositive.  Lacking legal merit, the claim of 
entitlement to accrued benefits must be denied.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).




ORDER

Entitlement to recognition as the child of the Veteran for VA 
death benefits purposes is denied.  

Entitlement to accrued benefits is denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


